Citation Nr: 0938256	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1966.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2005 rating action that 
granted service connection and a 10 percent disability rating 
for bilateral hearing loss.  


FINDING OF FACT

The Veteran has Level V hearing in the right ear and Level II 
hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002): 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated January 2005 and July 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's VA treatment records were obtained and he was 
afforded a VA examination in April 2005.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran essentially contends that the evaluation assigned 
for his hearing loss does not accurately reflect the severity 
of that disability.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Pure tone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the pure tone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and pure tone average intersect.  38 C.F.R. § 4.85(b).  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the pure tone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The evidence for consideration includes statements from the 
Veteran and his wife, VA treatment records, and the report of 
a VA examination performed in April 2005.  

VA clinical records reflect occasional treatment for hearing 
loss.  In August 2004, the Veteran complained of long 
standing hearing loss since firing howitzers in the service.  
He was noted to have a mild to moderate high frequency 
sensorineural hearing loss in the left ear and a mild to 
severe hearing loss in the right ear from 1000 Hertz and 
beyond. 

On audiometric testing during VA examination in April 2005, 
the Veteran had speech reception thresholds in the right ear 
of 30, 50, 75, and 80 decibels at 1000, 2000, 3000, and 4000 
Hertz.  He had speech reception thresholds in the left ear of 
20, 15, 30, and 45 decibels at 1000, 2000, 3000, and 4000 
Hertz.  The average pure tone threshold was 59 decibels in 
the right ear and 28 decibels in the 



left ear.  Speech recognition was 72 percent in the right ear 
and 88 percent in the left ear.  

After a VA audiology consultation in November 2005, it was 
stated that the Veteran had a mild to moderate hearing loss 
in the left ear at 3000-8000 Hertz with a mild to severe 
hearing loss in the right ear at 1000-8000 Hertz.  In 
December 2005, the Veteran was provided hearing aids for both 
ears.  

Applying the results to TABLE VI, for the right ear the 
average pure tone decibel loss of 59 is in the range of 
between 58 and 65 average pure tone decibel loss, and the 
speech discrimination score of 72 percent is in the range of 
between 68 and 74 percent, which yields a numerical 
designation of V.  For the left ear, the average pure tone 
decibel loss of 28 is in the range of between 0 and 34 pure 
tone decibel loss, and the speech discrimination score of 88 
percent is in the range of between 84 and 90 percent, which 
yields a numerical designation of II.  

Applying the results of TABLE VI, the numeral designations of 
V for the right ear and II for the left ear, to TABLE VII 
yields a disability rating of 10 percent and no more under 
Diagnostic Code 6100.  Consequently, a higher evaluation for 
the Veteran's hearing loss is not warranted.  

The Board also notes that the Veteran, in his July 2006 
Substantive Appeal (VA Form 9), raised the issue of the 
appropriateness of audiometric testing in a sound controlled 
room.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court held that audiometric testing in sound 
controlled rooms are adequate testing grounds for rating 
purposes.  Though the April 2005 examination report did not 
include an adequate discussion of functional effects of the 
Veteran's hearing loss disability, the appellant must 
demonstrate prejudice due to any examination deficiency.  Id.  
To date, the Veteran has neither advanced an argument that 
the April 2005 audiological examination was deficient in any 
respect, nor that he was prejudiced thereby.  More 
importantly, the Veteran has provided a detailed description 
of the functional effects of his hearing loss.  He has stated 
that it has a devastating effect on his ability to 
communicate with his family and others because 



he cannot understand what they are saying.  He reported that 
his wife often speaks to him about having the television too 
loud and that people have to repeat themselves to him.  His 
wife provided a consistent statement.

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment. 38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms." Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected 
disability include hearing loss that adversely impacts his 
ability to communicate with his family and others.  Such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the Veteran's 
disability.  Referral for 



consideration of extraschedular ratings is, therefore, not 
warranted.


ORDER

An initial evaluation in excess of 10 percent for hearing 
loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


